Taggart, Justice.
The only question it is necessary for me to examine in this case is whether the whole sum mentioned in the condition of the bond (three hundred dollars), draws interest from the date of the bond, or whether interest accrued only on the one hundred and fifty dollars, or second instalment.
The subject to which the term, “ together with the lawful interest” refers, is the main subject of the condition, viz., the three hundred dollars, or the principal sum. Its reference is not to an aliquot part of that sum. The two sums of $150 each are a mere recital and division of the $300 into parcels. The term, “ together with interest,” is a relative term, and refers to the main subject and not to either parcel of it. Hence the whole sum of three hundred dollars draws interest from the date of the bond. The plaintiff did not, therefore, tender the full amount due upon the mortgage. The injunction order must, therefore, be vacated with costs.